Attachment to Notice of Allowance
Notice of Pre-AIA  or AIA  Status
1.      The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.    Applicant’s response and amendment of 9/1/2021 are acknowledged. Applicants have amended claims 17, 18, 19 and 26. Claims 20-21 have been deleted. A substitute specification has been submitted in order to comply with sequence rules.
Status of Claims
3.   Claims 1-19 and 22-26 are pending. Claims 17, 18, 19 and 26 have been amended . Claims 20-21 been deleted. Claims 17-19 and 22-26 are under consideration. Claims 1-16 have been  withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 3/02/2021.
DECLARATION FOR THE DEPOSIT OF BIOLOGICAL MATERIAL
4.   Declaration for the deposit of biological material by Dr. Mubammmed Majeed filed 9/1/2021 is acknowledged. The declaration overcome the deposit rejection made in paragraph 8 of the action mailed 6/1/2021 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.
Information Disclosure Statement
5.    The information disclosure statement (IDS) submitted on 9/1/2021 has been considered by the examiner. Initialed copy is enclosed.
Objection Withdrawn
Nucleotide and/or Amino Acid Sequence Disclosures
6.    Objection to specification, made in the office action mailed 6/1/2021 is withdrawn in view of applicants’ amendment of 9/1/2021.


Rejections Moot
Claim Rejections - 35 USC § 112
7.	Rejections of claims 20 and 21  under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, biological deposit , written description and scope of enablement, made in the office action mailed 6/1/2021  are moot in view of cancelation of said claims.
Claim Rejections - 35 USC § 102
8.	Rejections of claim 20 under 35 U.S.C. 102, made in the office action mailed 6/1/2021   is moot in view of cancelation of said claim.
Claim Rejection - 35 USC § 103
9.	Rejections of claim 20 under 35 U.S.C. 103, made in the office action mailed 6/1/2021   is moot in view of cancelation of said claim.
Rejection Withdrawn
Claim Rejections - 35 USC § 112
10.	Rejection of claim 17 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, biological deposit is withdrawn in view of applicants’ amendment of 9/1/2021.
11.        Rejection of claims 17-19 and 23-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, scope of enabling is withdrawn in view of applicants’ amendment of 9/1/2021.
12.        Rejection of claims 17-19 and 23-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, written description rejection is withdrawn in view of applicants’ amendment of 9/1/2021.

Claim Rejections - 35 USC § 102

13.      Rejection of claims 17-18,   25 and 26 under 35 U.S.C. 102(a) (1) as being anticipated  by Majeed et al. (Journal of Toxicology vol.6, issue 1, pp.1-9 , 2016) is withdrawn in view of  applicants’ amendment of 9/1/2021.
Claim Rejections - 35 USC § 103

14.      Rejection of claims 17-19 and 25-26 under 35 U.S.C. 103 as being obvious over Majeed et al. (Journal of Toxicology vol.6, issue 1, pp.1-9 , 2016) as applied to claims 17-18, 20, 25 and 26 above and further over Majeed et al. (US 20180338508) is withdrawn in view of  applicants’ amendment of 9/1/2021.
EXAMINER’S AMENDMENT
15.    Authorization for this examiner’s amendment was given in an interview with Nagabhushannam Kalyannam on 12/11/2021 to cancel withdrawn claims 1-16.
Please cancel claims 1-16. 
Allowable Subject Matter
16.    Claims 17-19 and 22-26 are allowed. The claims renumbered 1-8 respectively.
      The following is an examiner’s statement of reasons for allowance: The amended claims are drawn to: A method of modulating immune function by macrophage polarization in mammals, said method comprising step of bringing into contact mammalian macrophages with an effective concentration of Bacillus coagulans MTCC 5856 in the form of spore or vegetative cells to said mammals to bring about the effect of immune modulation by polarizing macrophages to M1 type. 
       The claims are free of prior art. 
The closest prior art Majeed et al. (Journal of Toxicology vol.6, issue 1, pp.1-9 , 2016) and Majeed et al. (US 20180338508) fail to anticipate of make obvious the amended claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
17.     Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHATOL S SHAHNAN SHAH whose telephone number is (571)272-0863.  The examiner can normally be reached on Mon-Tue, Thru-Fri 12pm-8pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary B. Nickol can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KHATOL S SHAHNAN SHAH/Examiner, Art Unit 1645                                                                                                                                                                                                        December 14, 2021



/JANA A HINES/Primary Examiner, Art Unit 1645